Name: Council Regulation (EC) No 1193/96 of 26 June 1996 amending Regulation (EC) No 3290/94 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  trade policy;  European construction;  international affairs
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1193196 of 26 June 1996 amending Regulation (EC) No 3290/94 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations cannot be settled definitively before the above date; whereas these matters concern in particular certain arran ­ gements entered into with third countries; whereas it is therefore necessary to extend by one year the period during which the Commission may adopt transitional measures, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 3 of Regulation (EC) No 3290/94 autho ­ rizes the Commission to adopt the measures required to facilitate the switch-over from the arrangements existing before implementation of the results of the Uruguay Round negotiations to those resulting from the adjust ­ ments to agricultural legislation provided for in the abovementioned Regulation; whereas such measures may only be adopted up to 30 June 1996 and may not apply beyond that date ; whereas it transpires that certain matters which are currently regulated by transitional measures HAS ADOPTED THIS REGULATION: Article 1 In Article 3 (2) of Regulation (EC) No 3290/94 the date '30 June 1996' shall be replaced by '30 June 1997'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 June 1996. For the Council The President M. PINTO (') OJ No L 349, 31 . 12. 1994, p. 105.